EXHIBIT STOCKAMP & ASSOCIATES, INC. FINANCIAL STATEMENTS INDEX Page Balance Sheets at June30, 2008 and December31, 2007 1 Statements of Operations for the six months ended June30, 2008 and June30, 2007 2 Statement of Stockholders’ Deficit for the six months ended June30, 2008 3 Statements of Cash Flows for the six months ended June30, 2008 and June30, 2007 4-5 Notes to Financial Statements 6-9 STOCKAMP & ASSOCIATES, INC. BALANCE SHEETS JUNE 30, 2, 2007 Unaudited June 30, December 31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 10,911,934 $ 1,747,367 Accounts receivable 6,962,455 8,476,570 Due from stockholders 38,493 9,165 Prepaid expense 1,017,702 710,516 Total current assets 18,930,584 10,943,618 PROPERTY AND EQUIPMENT 1,460,214 1,606,429 CAPITALIZED SOFTWARE DEVELOPMENT 49,500 - $ 20,440,298 $ 12,550,047 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ 1,299,343 $ 253,441 Accrued employee benefits 6,594,510 6,201,895 Other accrued liabilities 188,457 182,335 Unearned revenue 6,338,200 10,699,733 Collections in excess of amounts earned 15,021,571 25,551,068 Deferred compensation liability 2,517,036 5,091,828 Capital lease obligations 18,769 13,742 Total current liabilities 31,977,886 47,994,042 CAPITAL LEASE OBLIGATIONS, NET OF CURRENT PORTION 57,265 42,511 DEFERRED COMPENSATION LIABILITY, NET OF CURRENT PORTION 55,544,859 50,940,870 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT: Class A common stock, no par value; 200,000 shares authorized 1,401,687 1,401,687 Class B nonvoting common stock, no par value; 200,000 shares authorized 2,683,353 2,444,715 Accumulated deficit (70,985,995 ) (90,228,644 ) (66,900,955 ) (86,382,242 ) Stock subscriptions receivable (238,757 ) (45,134 ) (67,139,712 ) (86,427,376 ) $ 20,440,298 $ 12,550,047 See notes to financial statements. - 1 - STOCKAMP & ASSOCIATES, INC. STATEMENTS OF OPERATIONS SIX MONTHS ENDEDJUNE 30, 2008 AND Unaudited Six months ended June 30, 2008 2007 REVENUES AND REIMBURSABLE EXPENSES: Service, licensing and support revenue $ 58,199,861 $ 37,488,475 Reimbursable expenses 5,293,552 4,379,971 63,493,413 41,868,446 OPERATING EXPENSES 39,673,182 33,727,831 OPERATING INCOME BEFORE BONUS DISTRIBUTIONS 23,820,231 8,140,615 BONUS DISTRIBUTIONS TO OWNERS - 3,000,000 OPERATING INCOME 23,820,231 5,140,615 OTHER INCOME (EXPENSE): Interest income 67,327 55,925 Interest expense (4,644,909 ) (4,626,798 ) (4,577,582 ) (4,570,873 ) NET INCOME $ 19,242,649 $ 569,742 See notes to financial statements. - 2 - STOCKAMP & ASSOCIATES, INC. STATEMENT OF STOCKHOLDERS’ DEFICIT SIX MONTHS
